Exhibit 10.3

FORTUNE BRANDS HOME & SECURITY, INC.

2013 LONG-TERM INCENTIVE PLAN

Form of Performance Share Award Notice (the “Notice”)

You have been awarded target performance share awards (“PSAs”) that will be paid
in shares of common stock of Fortune Brands Home & Security, Inc. (the
“Company”). The number of shares of Company common stock paid (if any) at the
end of the Performance Period will be based upon Company performance compared to
the performance goals described below and pursuant to the terms and conditions
of the Fortune Brands Home & Security, Inc. 2013 Long-Term Incentive Plan (the
“Plan”) and the Performance Share Award Agreement (together with this Notice,
Agreement”). In exchange for accepting the PSAs, you will be required to agree
to the restrictive covenant language contained in the agreement. Copies of the
Plan and the Performance Share Award Agreement are available on the UBS website
(www.ubs.com/onesource/fbhs). Capitalized terms not defined in this Notice have
the meanings specified in the Plan or the Agreement.

 

Award:    The right to earn a number of shares of Company common stock, to be
paid at the end of the Performance Period, based upon the Company’s attainment
of the performance goals described below. Award Date:    February xx, 20xx
Performance Period:    January 1, 20xx – December 31, 20xx Payout Date:    The
date the Compensation Committee of the Company’s Board of Directors certifies
attainment of the performance goals described below.



--------------------------------------------------------------------------------

Performance Goals
and Percentage of

Performance Shares

Earned:

            Average ROIC
(Weighted 25%)             Minimum
xx%     

Target

xx%

   Maximum
xx%           

Diluted Cumulative EPS before

Charges/Gains (Weighted 75%)

   % of Performance Shares Earned        Minimum    $    xx      0       25     
50         Target    $    xx      75       100      125         Maximum   
$    xx      150       175      200   

 

   If Company performance falls between two goals, the number of Performance
Shares to be paid will be interpolated between the two applicable goals.
Adjustments:    Appropriate and equitable adjustments (which may be increases or
decreases) shall be made to the Performance Goals by the Compensation Committee
of the Company’s Board of Directors as provided in Section 10 of the Award
Agreement; provided that, except as permitted by Section 162(m) of the Internal
Revenue Code, no adjustment shall be made which would result in an increase in
the Holder’s compensation if the Holder’s compensation is subject to the
limitation on deductibility under Code Section 162(m), for the year with respect
to which the adjustment occurs.



--------------------------------------------------------------------------------

FORTUNE BRANDS HOME & SECURITY, INC.

2013 LONG-TERM INCENTIVE PLAN

Form of [Date] Performance Share Award Agreement (the “Agreement”)

Fortune Brands Home & Security, Inc., a Delaware corporation (the “Company”),
grants to the undersigned “Holder” a performance stock award subject to the
terms and conditions of the Fortune Brands Home & Security, Inc. 2013 Long-Term
Incentive Plan (the “Plan”) and this Agreement (collectively, the “Award”). The
date of the grant, the number of shares of Common Stock of the Company to be
paid to Holder under the Award (“Performance Shares”), the minimum, target and
maximum goals (“Performance Measures”) and the period during which the
Performance Measures may be achieved (the “Performance Period”), are provided in
a separate notice outlining specifics of the Award (the “Award Notice”) and on
the Plan’s online administrative system. Capitalized terms not defined in this
Agreement have the meanings specified in the Plan.

1. Number of Shares Payable Pursuant to Award. Subject to the certification by
the Committee and except as otherwise provided in this Agreement, the number of
Performance Shares payable to Holder shall be determined based on the
satisfaction of the Performance Measures as set forth in the Award Notice;
provided, however, that no Performance Shares shall be payable for the
Performance Period if the actual achievement of the Performance Measures is less
than the minimum Performance Measures established for the Performance Period.
Any Performance Shares that become payable to Holder under this Award will be
issued to Holder (or, in the event of Holder’s death or termination due to
Disability, Holder’s appointed and qualified executor or other personal
representative) by the Company as soon as practicable following: (i) the end of
the Performance Period; and (ii) the certification by the Committee of the
Company’s achievement of the Performance Measures (but in any event no later
than sixty (60) days following the end of the Performance Period). In addition,
no fractional shares will be delivered.

2. Termination of Employment During the Performance Period.

(a) In the event of Holder’s death during the Performance Period, Holder’s
beneficiary or estate (as applicable) will be entitled to receive, as soon as
practicable following the certification of performance by the Committee
following the end of the Performance Period (as described in Section 1 above), a
payment of the number of shares of Company Common Stock, if any, that would have
otherwise been payable to Holder had Holder’s death not occurred prior to the
end of the Performance Period, based upon actual performance during the entire
Performance Period.

(b) In the event of Holder’s Retirement or termination due to Disability (each
as defined below) during the Performance Period but after the one-year
anniversary of the Grant Date (as specified in the Award Notice), Holder will be
entitled to receive, as soon as practicable following the certification of the
Company’s performance by the Committee following the end of the Performance
Period (as described in Section 1 above), a payment of the number of shares of
Company Common Stock, if any, that would have otherwise been payable



--------------------------------------------------------------------------------

to Holder had Holder’s employment not terminated prior to the end of the
Performance Period, based upon actual performance during the entire Performance
Period. Notwithstanding the foregoing, in the event of a Change in Control (as
described in Section 4 below), Holder will receive the number of shares
determined under Section 4 of this Agreement, as applicable, and not this
Section 2, even if Holder is eligible for Retirement when Holder’s employment
terminates, and payment will be made at the time specified in Section 4.

(c) For purposes of this Award, (i) “Retirement” means Holder’s termination of
employment (other than for Cause as described below) on or after attaining age
55 and completing five (5) years of service with the Company or its predecessors
or affiliates; and (ii) Holder will have a “Disability” if Holder is receiving
benefits under the long-term disability plan maintained by Holder’s employer.

(d) If the Holder’s employer terminates Holder’s employment for Cause (as
defined below) at any time prior to the certification by the Committee of the
Company’s achievement of the Performance Measures, then the Award will terminate
immediately upon such termination of employment. For purposes of this Award,
“Cause” has the same meaning as specified in any employment or other written
agreement between Holder and Holder’s employer regarding benefits upon
termination of employment (“Termination Agreement”), provided that if Holder is
not a party to a Termination Agreement that contains such definition, then Cause
will have the same meaning provided for such term under the severance plan
sponsored by Holder’s employer and under which Holder is eligible to
participate.

(e) Except as otherwise provided in Section 4 below, if Holder’s employment with
the Company terminates during the Performance Period for any reason other than
death, Disability, or Retirement, the Award will be canceled as of Holder’s
termination date and Holder will not be entitled to any payment of Performance
Shares.

(f) For the purposes of this Agreement, (i) a transfer of Holder’s employment
from the Company to a Subsidiary or vice versa, or from one Subsidiary to
another, without an intervening period, will not be deemed a termination of
employment; and (ii) if Holder is granted in writing a leave of absence, Holder
will be deemed to have remained in the employ of the Company or a Subsidiary
during such leave of absence.

3. Dividend Equivalents. Holder will be entitled to receive dividend equivalents
with respect to the Award to the extent that the Company pays dividends on
Company Common Stock during the Performance Period. Such dividend equivalents
will be equal to the cash dividends (if any) that would have been paid to Holder
for the shares of Common Stock subject to the Award had such shares been issued
and outstanding on the dividend record date occurring during the Performance
Period. Dividend equivalents (if any) will be subject to the same vesting
conditions as the Performance Shares and will be paid to Holder in cash at the
same time as the shares of Common Stock subject to the Award are delivered.



--------------------------------------------------------------------------------

4. Termination without Cause or for Good Reason Following Change in Control. In
the event of a Change in Control (as defined in the Plan), the Award will become
subject to Section 5.8 of the Plan. In the event that the Performance Shares
remain outstanding following a Change in Control and Holder’s employment is
terminated following a Change in Control but prior to the end of the Performance
Period either: (i) by the Company other than for Cause, or (ii) by Holder for
“Good Reason” (as defined below), the Award will become nonforfeitable and will
be paid to the Holder, subject to Section 19 of this Agreement, within sixty
(60) days following the date Holder’s employment terminates assuming that the
target Performance Measures under the Award for the entire Performance Period
had been achieved; provided, however, if the Award is considered “nonqualified
deferred compensation” (within the meaning of Section 409A of the Code) and (x)
the Change in Control was not a “change in control event” within the meaning of
Section 409A of the Code or (y) the termination of employment occurred more than
two years following the occurrence of such “change in control event,” then the
Award shall be paid to the Holder at the time specified in Section 1 of the
Agreement. For purposes of this Award, “Good Reason” will have the same meaning
as such term has under any Termination Agreement, provided that if Holder is not
a party to any Termination Agreement that contains such definition, then Good
Reason will include any of the reasons allowing Holder to terminate employment
and remain eligible for severance benefits under the severance plan sponsored by
Holder’s employer and under which Holder is eligible to participate.

5. No Stockholder Rights. Holder will not have any rights of a stockholder
(including voting rights) or any other right, title or interest, with respect to
any of the Performance Shares unless and until such shares have been recorded on
the Company’s official stockholder records as having been issued or transferred
to Holder in the form of Common Stock of the Company.

6. Compliance with Applicable Law. The Award is subject to the condition that if
the listing, registration or qualification of the shares subject to the Award
upon any securities exchange or under any law, or the consent or approval of any
governmental body, or the taking of any other action is necessary or desirable
as a condition of, or in connection with, the payment, delivery or issuance of
Performance Shares, the shares of Common Stock subject to the Award may not be
delivered, in whole or in part, unless such listing, registration,
qualification, consent, approval or other action has been effected or obtained,
free of any conditions not acceptable to the Company. The Company agrees to use
reasonable efforts to obtain and maintain any such listing, registration,
qualification, consent, approval or other action.

7. Clawback Policy. Notwithstanding any provision of the Plan or this Agreement
to the contrary, outstanding Performance Shares may be cancelled, and the
Company may require Holder to return shares of Company Common Stock (or the
value of such stock when originally paid to Holder), dividend equivalents (if
any) issued under this Award and any other amount required by applicable law to
be returned, in the event that such repayment is required in order to comply
with the Company’s clawback policy or any laws or regulations relating to
restatements of the Company’s publicly-reported financial results.



--------------------------------------------------------------------------------

8. Nontransferability. This Award may not be transferred, assigned, pledged or
hypothecated in any manner, by operation of law or otherwise by Holder, other
than (a) by will or by the laws of descent and distribution; or (b) pursuant to
an approved domestic relations order approved in writing by the Secretary of the
Committee or the Secretary’s designee. Except to the extent permitted by the
foregoing sentence, the Award may not be sold, transferred, assigned, pledged,
hypothecated, encumbered or otherwise disposed of (whether by operation of law
or otherwise) or be subject to execution, attachment or similar process. Upon
any attempt to so sell, transfer, assign, pledge, hypothecate, encumber or
otherwise dispose of the Award, the Award and all related rights will
immediately become null and void.

9. Tax Withholding. As a condition to the delivery of shares of Common Stock,
Holder must, upon request by the Company, pay to the Company such amount as the
Company may be required, under all applicable federal, state, local or other
laws or regulations, to withhold and pay over as income or other withholding
taxes (the “Required Tax Payments”) with respect to the Award. If Holder fails
to advance the Required Tax Payments after request by the Company, the Company
may, in its discretion, deduct any Required Tax Payments from any amount payable
by the Company to Holder, including regular salary or bonus payments. Holder may
elect to satisfy his or her obligation to advance the Required Tax Payments by
any of the following means: (a) a cash payment to the Company; (b) delivery to
the Company (either actual delivery or by attestation procedures established by
the Company) of previously owned whole shares of Common Stock having an
aggregate Fair Market Value (as defined below), determined as of the date on
which such withholding obligation arises (the “Tax Date”), equal to the Required
Tax Payments; (c) authorizing the Company to withhold whole shares of Common
Stock which would otherwise be delivered to Holder having an aggregate Fair
Market Value, determined as of the Tax Date, equal to the Required Tax Payments;
or (d) any combination of (a), (b) and (c). Shares of Common Stock to be
delivered or withheld may not have a Fair Market Value in excess of the minimum
amount of the Required Tax Payments. For purposes of this Award, “Fair Market
Value” as of any date means the value determined by reference to the closing
price of a share of Common Stock as finally reported on the New York Stock
Exchange for the trading day immediately preceding such date. Any fraction of a
share of Common Stock which would be required to satisfy any Required Tax
Payment will be disregarded and the remaining amount due must be paid in cash by
Holder. No share of Common Stock will be issued or delivered until the Required
Tax Payments have been satisfied in full.

10.Adjustments.

(a) In the event of any stock split, stock dividend, recapitalization,
reorganization, merger, consolidation, combination, exchange of shares,
liquidation, spin-off or other similar change in capitalization or event, or any
distribution to holders of Common Stock other than a regular cash dividend, the
number and class of securities subject to the Award will be equitably adjusted
by the Committee, such adjustment to be made in accordance with Section 409A of
the Code, to the extent applicable. The decision of the Committee regarding any
such adjustment is final and binding.



--------------------------------------------------------------------------------

(b) Subject to Section 162(m) of the Code, appropriate and equitable adjustments
(which may be increases or decreases) will be made by the Committee to the
Performance Measures to take into account changes in law or to reflect the
inclusion or exclusion of the impact of extraordinary or unusual items, events
or circumstances, including, but not limited to (i) changes in laws, regulations
and accounting principles; (ii) actual gains or losses related to defined
benefit plan accounting; and (iii) impairment and restructuring related changes.

11. No Rights to Continued Employment. In no event will the granting of the
Award or its acceptance by Holder, or any provision of this Agreement or the
Plan, give or be deemed to give Holder any right to continued employment by the
Company, any Subsidiary or any affiliate of the Company or affect in any manner
the right of the Company, any Subsidiary or any affiliate of the Company to
terminate the employment of any person at any time for any reason.

12. Restrictive Covenants. In exchange for accepting the Award and in
consideration of the Confidential Information (defined below) the Company
provides to Holder, benefits Holder is not otherwise entitled to, Holder agrees
to the following restrictive covenants:

(a) Confidential Information. Holder acknowledges that he/she has access to
highly confidential information of the Company and any Subsidiary that Holder
provides services to or is provided confidential information about, including
but not limited to, information concerning: finances, supply and service,
marketing, customers (including lists), operations, business and financial plans
and strategies, and product costs, sourcing and pricing (“Confidential
Information”). The Holder agrees that during his/her employment and for three
years following the end of Holder’s employment (for whatever reason), Holder
will protect the Confidential Information and only use it for business-related
reasons; however, trade secrets will always remain protected for as long as the
information qualifies as a trade secret under applicable law. Nothing in this
Agreement is intended to prohibit any activity by Holder which is protected by
law. The obligations of this Agreement (including, but not limited to the
confidentiality obligations) do not prohibit Holder from reporting any event
that Holder reasonably and in good faith believes is a violation of law to the
relevant law-enforcement agency (such as the Securities and Exchange Commission,
Equal Employment Opportunity Commission, or Department of Labor), cooperating in
an investigation conducted by such a government agency, or disclosing to such a
government agency any Confidential Information that is lawfully acquired by
Holder and that Holder reasonably and in good faith believes is relevant to the
matter at issue.

(b) Non-Competition. Holder agrees that he/she will not, directly or indirectly,
for a period of 12 months after the end of Holder’s employment (for whatever
reason), engage in a Prohibited Capacity within the Restricted Area on behalf of
a business that manufactures, distributes, offers, sells or provides any
Competing Products. “Competing Products” means any products and/or services that
are similar in function or purpose to those offered by the Company and its
Subsidiaries and as to which Holder had Involvement. “Involvement” means to have
responsibilities, provide supervision, engage in dealings or receive
Confidential Information about during the last two (2) years immediately
preceding the end of Holder’s employment (the “Look Back Period”). “Prohibited
Capacity” means to engage in the same



--------------------------------------------------------------------------------

or similar capacity or function that Holder worked for the Company and/or its
Subsidiaries at any time during the Look Back Period or in a capacity that would
otherwise result in the use or disclosure of Confidential Information.
“Restricted Area” means those geographic areas in which the Company and its
Subsidiaries do business and as to which business Holder had Involvement.

(c) Non-Solicitation of Customers. Holder agrees that he/she will not, directly
or indirectly, during his/her employment and for a period of 12 months after the
end of his/her employment (for whatever reason), solicit, induce or attempt to
induce (or assist others to solicit) any customers or prospective customers of
the Company and its Subsidiaries to cease doing business with the Company and
its Subsidiaries or to buy a Competing Product. The prohibition in this Section
12(c) only applies to customers and prospective customers with which Holder had
Involvement.

(d) Non-Solicitations of Employees. Holder agrees that he/she will not, directly
or indirectly, for a period of 12 months after the end of his/her employment
(for whatever reason), solicit (or assist another in soliciting), induce, employ
or seek to employ any individual employed by Company and/or its Subsidiaries.
Where an additional restriction is required to enforce the foregoing, Holder’s
non-solicitation obligation is limited to employees with whom Holder had
Involvement.

(e) Reasonableness of Restrictions. Holder acknowledges that the temporal,
activity and geographic limitations of Sections 12(a), (b), (c) and (d) above
are reasonable in scope and narrowly constructed so as to protect only the
Company and its Subsidiaries’ legitimate protectable interests, and will not
prohibit Holder from obtaining meaningful employment following the end of
Holder’s employment.

(f) Tolling of Restrictive Period. The periods described in Sections 12(a), (b),
(c) and (d) above shall not run during any period of time in which the Holder is
in violation of this paragraph, and shall toll during any such period of
violation. If Holder resides in and is subject to the laws of Wisconsin, then
this paragraph shall not apply.

(g) General. (i) Before accepting new employment, Holder will advise any such
future employer of the restrictions in this Agreement. Holder agrees that the
Company and its Subsidiaries may advise any such future employer or prospective
employer of this Agreement and their position on the potential application of
this Agreement without such giving rise to any legal claim. (ii) The obligations
in this Agreement shall survive the termination of Holder’s employment and
shall, likewise, continue to apply and be valid notwithstanding any change in
Holder’s employment terms (such as, without limitation, a change in duties,
responsibilities, compensation, position or title). (iii) The Subsidiaries are
third party beneficiaries of the Agreement and may enforce the Agreement without
the need for further consent or agreement by the Holder. (iv) If either party
waives his, her, or its right to pursue a claim for the other’s breach of any
provision of the Agreement, the waiver will not extinguish that party’s right to
pursue a claim for a subsequent breach. (v) This Agreement shall not be
construed to supersede or replace any prior agreements containing
confidentiality, nondisclosure, non-competition and non-solicitation provisions.
Rather, the restrictions in this Agreement shall be read together with such
prior agreements to afford the Company and its Subsidiaries the broadest
protections allowed by law. (vi) If a court finds



--------------------------------------------------------------------------------

any of the Agreement’s restrictions unenforceable as written, the parties agree
the court is authorized and expected under the terms of this Agreement to revise
the restriction (for the jurisdiction covered by that court only) so as to make
it enforceable, or if such revision is not permitted then to enforce the
otherwise unreasonable or unenforceable restriction to such lesser extent as
would be deemed reasonable and lawful within that jurisdiction.

13. Decisions of Board or Committee. The Board or the Committee has the right to
resolve all questions which may arise in connection with the Award. Any
interpretation, determination or other action made or taken by the Board or the
Committee regarding the Plan or this Agreement is final and binding.

14. Successors. This Agreement is binding upon and will inure to the benefit of
any successor or successors of the Company and any person or persons who, upon
the death of Holder, may acquire any rights in accordance with this Agreement or
the Plan.

15. Notices. All notices, requests or other communications provided for in this
Agreement will be made, if to the Company, to Fortune Brands Home & Security,
Inc., Attn. Secretary of the Compensation Committee of the Board of Directors,
520 Lake Cook Road, Deerfield, Illinois 60015, and if to Holder, to the last
known mailing address of Holder contained in the records of the Company. All
notices, requests or other communications provided for in this Agreement will be
made in writing either (a) by personal delivery; (b) by facsimile or electronic
mail with confirmation of receipt; (c) by mailing in the United States mails; or
(d) by express courier service. The notice, request or other communication will
be deemed to be received upon personal delivery, upon confirmation of receipt of
facsimile or electronic mail transmission or upon receipt by the intended party
if by United States mail or express courier service; provided, however, that if
a notice, request or other communication sent to the Company is not received
during regular business hours, it will be deemed to be received on the next
succeeding business day of the Company.

16. Partial Invalidity. The invalidity or unenforceability of any particular
provision of this Agreement will not affect any other provisions of this
Agreement and this Agreement will be construed in all respects as if such
invalid or unenforceable provisions were omitted.

17. Governing Law. This Agreement, the Award and all determinations made and
actions taken with respect to this Agreement or Award, to the extent not
governed by the Code or the laws of the United States, will be governed by, and
construed in accordance with, the laws of the State of Delaware without giving
effect to principles of conflicts of laws.

18. Agreement Subject to the Plan. This Agreement is subject to, and will be
interpreted in accordance with, the Plan. In the event of a conflict between
this Agreement and the Plan, the terms of the Plan will apply. Holder hereby
acknowledges receipt of a copy of the Plan, and by accepting the Award in the
manner specified by the Company, he or she agrees to be bound by the terms and
conditions of this Agreement, the Award, the Plan, and if applicable to the
Holder, stock ownership guidelines established by the Company.

19. Section 409A. Any payment of Performance Shares to the Holder pursuant to
this Agreement is intended to be exempt from Section 409A of the Code to the
maximum



--------------------------------------------------------------------------------

extent possible as a short-term deferral pursuant to Treasury Regulation
§1.409A-1(b)(4). However, if this Agreement and the Award are not so exempt,
then this Agreement and Award are intended to comply with the requirements of
Section 409A of the Code and will be interpreted and construed consistently with
such intent. In the event the terms of this Agreement would subject Holder to
taxes or penalties under Section 409A of the Code (“409A Penalties”), Holder and
the Company will cooperate diligently to amend the terms of this Agreement to
avoid such 409A Penalties, to the extent possible; provided that in no event
will the Company be responsible for any 409A Penalties that arise in connection
with any amounts payable under this Agreement. To the extent this Award
constitutes “nonqualified deferred compensation” within the meaning of Section
409A of the Code, no Performance Shares which become issuable or distributable
under this Agreement by reason of the Holder’s separation from service (as
defined under Section 409A of the Code) shall actually be issued or distributed
to Holder prior to the earlier of (i) the first day of the seventh (7th) month
following the date of such separation from service or (ii) the date of Holder’s
death, if Holder is deemed at the time of such separation from service to be a
specified employee under Section 1.409A-1(i) of the Treasury Regulations, as
determined by the Company in accordance with consistent and uniform standards
applied to all other Section 409A arrangements of the Company, and such delayed
commencement is otherwise required in order to avoid a prohibited distribution
under Section 409A(a)(2) of the Code. The deferred Performance Shares shall be
issued or distributed in a lump sum on the first day of the seventh (7th) month
following the date of Holder’s separation from service or, if earlier, the first
day of the month immediately following the date the Company receives proof of
Holder’s death

20. Counterparts. This Agreement may be executed in one or more counterparts,
all of which together will constitute but one Agreement.